Taylsr, Judge»
The act should be so construed as most eficC-tuallv (.0 suppress the vice of gaming, which is the parent of every in'iíortuue ; and the best way to do this is to give no action to the plaintiff in sucha cases For knowing that be will not be re* iicved, he will take care not to engage in gambling.
Verdict lor the defendant.
Severe. — Is it not the principle of this act to take care of these who have not prudence enough to take care or themselves ? If r.o, it is against its principle to say, let men take care of themselves»